Citation Nr: 0916720	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
to account for neck pain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
passive aggressive personality disorder, claimed as 
nervousness, headaches, and tension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Winston-Salem, North Carolina rating decision, which denied 
the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent SSOC was 
issued, but this is not necessary because the evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Neck Pain

The Veteran is seeking entitlement to service connection for 
a chronic condition to account for neck pain.  Essentially, 
the Veteran claims that he developed contemporaneous symptoms 
of neck pain and headaches in service, for which he was 
prescribed Valium.  The Veteran claims he developed an 
addiction to or dependence on the Valium and his attempts to 
wean himself off the medication resulted in nervousness and 
anxiety.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim. 
 
The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board notes the Veteran's service treatment 
records do not include express reports of neck pain during 
service, but in March 1973 the Veteran did report headaches 
in the back of the neck.  Other service treatment records 
refer to complaints of headaches.  In addition, the Veteran 
testified during his March 2009 Board hearing that he 
experienced neck pain during service and continuing after 
service.  The Veteran claimed the neck pain was always 
accompanied by headaches.  In addition, the Board notes the 
August 1991 ruling on the Veteran's application for benefits 
from the Social Security Administration, wherein the 
administrative law judge, among other impairments, found that 
the Veteran had had neck pain constituting a "severe" 
impairment from July 1981 through March 1986.  In light of 
this evidence of in-service neck pain and continuity of neck 
pain following service, the Board finds that a VA examination 
is warranted to clarify the nature and etiology of the 
claimed disability.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from February 2008 to the 
present.

Passive Aggressive Personality Disorder

In a June 2006 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for passive aggressive 
personality disorder, claimed as nervousness, headaches, and 
tension.  On the Veteran's VA Form 9 substantive appeal, 
received in May 2007, he discussed his "neck condition and 
drug addiction which I believe are service connected and 
intertwined even though the conditions have been considered 
separately."  As it appears that the Veteran was attempting 
to express disagreement with both issues addressed in the 
RO's June 2006 rating decision, the Veteran should be 
afforded an SOC addressing whether or not to reopen his claim 
for service connection for passive aggressive personality 
disorder, claimed as nervousness, headaches, and tension. 
 The claim must now be remanded to allow the RO to provide 
the Veteran with an appropriate SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service connection 
for passive aggressive personality 
disorder, claimed as nervousness, 
headaches, and tension.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2008).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

2.  Obtain all medical records and 
hospitalization records for the veteran's 
conditions from the VAMC in West 
Fayetteville, Arkansas from February 2008 
to the present.  Any negative responses 
should be documented in the file and the 
veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
neck pain.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
take note of the various complaints of 
headaches and neck pain in the record, as 
well as the in-service complaint of 
"headache in back of neck."  After 
reviewing the file, and conducting a 
thorough physical examination, as well as 
any diagnostic studies deemed necessary, 
the physician should offer an opinion as 
to the most likely source of the Veteran's 
complaints, to include offering an opinion 
as to whether those complaints are due to 
a specific headache disorder, and/or an 
underlying disability of the neck or 
cervical spine.  As to any disability 
identified on examination, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
disability had its onset during military 
service, or is otherwise related to 
service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the Veteran's claim for 
service connection for a chronic condition 
to account for neck pain.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




